DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, the last limitation “applying a feature amount of the audio signal to the selected chord identifier” is indefinite. First, it is unclear what the Applicant deems as “a feature amount”. Second, it is unclear how an amount of an audio signal can be applied to an identifier. The identifier corresponds to attributes of the audio and therefore how would it be possible to apply the audio to the identifier? Please clarify. 
As for claim 2, please clarify what is intended by “trained model”, whether it suggest the identifiers are predetermined or something more.
As for claim 4, it is unclear if the “feature amount” recited in the second to last line is a different amount from the feature amount of preceding claim 1.
Claims 7, 8 and 10 include similar limitations to those discussed above.
Further, given claims 8-12 recite similar limitations to those disclosed in claims 2-6, Examiner wonders if claims 10-12 were meant to be dependent upon claim 7 instead of claim 8, similar to the way claims 4-6 are dependent upon claim 1. Please divulge for consistency purposes.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Sumi et al. (US 2019/0251941).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was 
In terms of claim 1, Sumi et al. teaches a computer implemented chord identification or estimation method comprising selecting a chord identifier, from a plurality of identifiers, corresponding to an attribute or sound characteristic of a piece of music represented by an audio signal, where the plurality of identifiers correspond to respective attributes or sound characteristics, and identifying or estimating a chord for the audio signal from the attribute of the identifier for a feature amount or portion of the audio signal (see paragraphs [0029]-[0031]). (See also paragraphs [0005]-[0007], [0025] and [0026]).
As for claim 2, Sumi et al. teaches using the identifiers as trained models (see paragraphs [0033]-[0036], [0045] and [0046]).
 As for claim 3, Sumi et al. teaches the identifiers generated through machine learning (see paragraph [0033]).
As for claim 4, Sumi et al. teaches receiving and transmitting audio signals and identified or estimated chords to and from a terminal apparatus (see paragraphs [0025], [0026], [0033] and [0045]).
As for claim 5, Sumi et al. allows for user (U) selection and editing through a user operated terminal apparatus (i.e. mobile phone, smartphone, personal computer etc.) (see Figure 1 and paragraphs [0025], [0033] and [0034]).
As for claim 6, Sumi et al. teaches the use of extraction and analysis (see paragraphs [0029]-[0031]).
In terms of claims 7-12, the same reasoning applied in the rejection of method claims 1-6, mutatis mutandis, applies to the subject-matter of apparatus claims 7-12, given the apparatus is inseparable from the method of using the apparatus.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


At least independent claims 1 and 7 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Fujishima (6,057,502).
Fujishima teaches selecting a chord identifier corresponding to an attribute of a piece of music represented by an audio signal (i.e. frequency, pitch, etc.), and identifying a chord by using the acquired attribute of the identifier for a featured amount, duration or time fraction of the audio signal (see column 2, line 35 – column 3, line 14, column 3, lines 42-64 and column 4, lines 27-36).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the Chinese publication to Liu (CN 113010730 A) and the US patent to Shinsky (6,448,486).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/3/2021